Although the bills of information as originally filed made no mention of the specific statute under which defendant was being prosecuted, they did charge him merely with wilfully and unlawfully committing the crime of gambling with dice for money. Unquestionably this was not sufficient for a conviction of the crime of gambling as defined by our existing laws, and the informations would have been vulnerable to an attack by motions to quash. Instead of proceeding in that manner, however, defendant asked for bills of particulars. These were furnished by the assistant district attorney and they disclosed that defendant operated a dice table, open to the public for several hours during each night, by which he gambled with all comers.
The effect of the bills of particulars, in my opinion, was to amend the informations so as to charge defendant, under the statute now in force (Article 90 of the Louisiana Criminal Code), with the conducting, as a business, of a dice game whereby a person risks the loss of money in order to realize a profit. State v. Lemoine, 178 La. 1070, 152 So. 907; State v. Smith, 179 La. 614, 154 So. 625. Therefore, I think that the trial court correctly overruled the motions in arrest of judgment.
Accordingly, I respectfully dissent. *Page 870